DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Invention I and the species “concentration of carbon dioxide”, both without traverse, in the reply filed on 2/18/2022. 
In the absence of prior art for the elected group of invention and species, the restriction and election of species requirements, as set forth in the Office action mailed on 1/07/2022, have been reconsidered. The restriction and election of species requirements of 1/07/2022 between Inventions I, II, and III are hereby withdrawn and all claims have been fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a continuation of PCT/CN2019/085990 filed on 5/08/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 4/27/2020 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Claim Objections
Claims 1-2, 5, 8, 11, 20, 28, 30-31, 34, 37, 40, 49, 57, 59, 69, and 96 are objected to because of the following informalities: space is missing between numerical values and their corresponding units (h, L, m3, mg/L). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub. No. US2013/0302862 A1; ID cited) in view of Allashkevich et al. (Frontiers in Microbiology 2018, Vol. 9, Article 683, pages 1-11).
	According to Wu et al., coenzyme Q10 production is primarily based on fermentation methods using microorganisms (par. [0003]). However, such production of coenzyme Q10 encounters problems such as low fermentation levels (par. [0004]). Wu et al. therefore optimized culture methods and conditions to increase the yield of coenzyme Q10 (par. [0005]).
Wu et al. discloses a fermentation method of producing coenzyme Q10 through step-wise culturing of microbial strains capable of producing coenzyme Q10 (par. [0006]), which comprises culturing in a stock bottle, followed by culturing in a seeding tank, and finally culturing in a fermentor (par. [0010]). 
The fermentation method is characterized by addition of key promoting factors in each stage of culture; and b) use of dissolved-oxygen feedback and fed-batch technique during the culturing step in a fermentor. The key promoting factors are selected from the group consisting of one or more vitamins, amino acids, steroids, solanesol, p-hydroxybenzoic acid, and beta-carotene (par. [0007]-[0008]). Applicable amino acids include tyrosine, methionine, tryptophan, histidine, glycine, serine, phenylalanine, methionine, valine, isoleucine, and asparagine (par. [0023]).
In a working example, a Rhodobacter sphaeroides JDW-610 mutant strain is initially cultured in a stock bottle containing a sterilized medium at 30[Symbol font/0xB0]C and 300 rpm for 25 hours, then transferred into a seeding tank (volume of 7 L), and further cultured at 30[Symbol font/0xB0]C, 300 rpm, and airflow rate of 0.8 vvm for 20 hours. When the thalli in the seeding culture were homogenous and rich in amount, the culture was transferred into a fermentor (volume of 50 L) where it was cultured at 32[Symbol font/0xB0]C, 100 rpm, and airflow rate of 0.6 vvm for 88 hours (par. [0067]-[0069]). When the dissolved oxygen increased sharply during fermentation, glucose was fed to retain 5% dissolved oxygen. Glucose consumption was accelerated by increasing the agitation rate and airflow rate so that the concentration of thalli reaches to 80 g/L or more by 60 hours of fermentation (various parameters like concentration of dissolved oxygen, agitation rate, and airflow rate were determined and controlled online). A composition of nutrient-source materials containing key promoting factors like tyrosine is also fed to the culture, which leads to enhanced metabolic throughput of coenzyme Q10 (par. [0075]; claim 10; Figure 2).
The fermentation method of Wu et al. is comparable to the following claim:
Regarding claim 91: the step-wise culturing of microbial strains capable of producing coenzyme Q10 such as R. sphaeroides (a species of bacteria) in a sterilized medium containing glucose (a carbon source) at a certain airflow (provides oxygen) is equivalent to the step “growing a microbial culture of bacteria by providing a carbon source and an oxygen source”. 
Determining culture parameters, including concentration of dissolved oxygen, residual glucose concentration, and concentration of thalli in the culture, is the same as the step “monitoring one or more fermentation parameters of the microbial culture”. 
Accelerating glucose consumption by increasing culture parameters, such as by increasing agitation rate and adding nutrient source materials (which contains key promoting factors like tyrosine), is analogous to “determining whether the one or more fermentation parameters of the microbial culture satisfy a set of parameter conditions; in response to a determination that the one or more fermentation parameters satisfy the set of parameter conditions, adding D-amino acid to the microbial culture to a predetermined concentration”.
Wu et al. is different from the instant claim in that it does not teach that suitable key promoting factors specifically includes “D-amino acid” (i.e., it does not teach a particular stereoisomer of amino acids). Wu et al. also does not teach that the method can be performed for “inhibiting formation of biofilm during coenzyme Q10 fermentation production process”.
Nonetheless, it is known in the art the D-amino acids inhibits bacterial biofilms as substantiated by Allashkevich et al.. Allashkevich et al. teaches that a previous study showed that D-amino acids like D-Leu, D-Met, D-Tyr, and D-Trp can prevent formation of biofilm and induce disassembly of existing biofilms in Bacillus subtilis (last par., left column, page 2). Other studies also demonstrated that D-Tyr can inhibit Pseudomonas aeruginosa and Staphylococcus aureus biofilms (first two par., right column, page 2). Hence, a person with ordinary skill in the art would be motivated by Allashkevich et al.’s teachings to specifically utilize a D-amino acid like D-tyrosine as key promoting factor being added to the culture in Wu et al.’s method with reasonable expectation that it would advantageously inhibit formation of bacterial biofilm. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claim 91 is thus obvious over Wu et al. in view of Allashkevich et al..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 91 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,689,008 in view of Allashkevich et al. (Frontiers in Microbiology 2018, Vol. 9, Article 683, pages 1-11).
U.S. patent 9,689,008 is drawn to a fermentation method for producing coenzyme Q10 comprising culturing Rhodobacter sphaeroides JDW-610 by the following chronological stages: (1) culturing in a stock bottle; (2) culturing in a seeding tank; and (3) culturing in a fermentor, wherein each stage of culture is added with key promoting factors. The key promoting factors comprise solanesol, beta-carotene, tyrosine, phenylalanine, ergosterol, oryzanin, lactoflavin, calcium pantothenate, and niacin. 
In some embodiments, glucose consumption in an exponential phase of the fermentation is accelerated by increasing the agitation rate and airflow rate. Key promoting factors are also added at an increased rate. Such changes necessitate monitoring these culture parameters. 
Although the U.S. patent is not directed to inhibiting formation of biofilm and does not entail adding D-tyrosine in particular, Allashkevich et al. teaches that D-amino acids suppress formation of bacterial biofilms or disperse formed ones. One with ordinary skill in the art would have modified the disclosed fermentation method by using D-tyrosine and predict that it would provide the benefit of inhibiting biofilm formation. Thus, the disclosed fermentation method is similar to the instant application’s claim 91.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651